977 F.2d 574
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Eddie GAMBLE, Defendant-Appellant.
No. 91-7239.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 23, 1992Decided:  October 16, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (CR-88-43-D, CR-88-31-D, CA-90-436, CA-91-319)
Eddie Gamble, Appellant Pro Se.
John Warren Stone, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
Affirmed.
Before PHILLIPS, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Eddie Gamble appeals from the district court's order denying his motion, under Fed.  R. Civ. P. 60(b), for reconsideration of his 28 U.S.C. § 2255 (1988) motion.  Our review of the record and the district court's order discloses no abuse of discretion.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Gamble's second motion under 28 U.S.C.s 2255 (1988) was transmitted to this Court with the record of this case, and had not been acted on by the district court at the time of transmission.  Our decision today does not affect Gamble's second motion